Name: 2009/313/EC: Council Decision of 30Ã March 2009 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation
 Type: Decision
 Subject Matter: international affairs;  technology and technical regulations;  Europe;  European construction;  cooperation policy
 Date Published: 2009-04-04

 4.4.2009 EN Official Journal of the European Union L 92/3 COUNCIL DECISION of 30 March 2009 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation (2009/313/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) By Decision 2000/742/EC (2), the Council approved the conclusion of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation (hereinafter the Agreement). (2) Article 12(b) of the Agreement provides, in particular, that the Agreement is renewable by common agreement between the Parties for additional periods of five years. (3) By Decision 2003/798/EC (3), the Council approved the renewal of the Agreement for a first additional period of five years. (4) At a meeting of the Joint Community-Russia Committee on cooperation in the field of science and technology held in Brussels on 28 June 2007, both Parties to the Agreement expressed their agreement to renew it for a further five years. The Parties consider that rapid renewal of the Agreement would be in their mutual interest. Furthermore, at a meeting of the European Union-Russia Cooperation Council on 26 May 2008, both Parties agreed to undertake the necessary steps with a view to renewing the Agreement. (5) The content of the renewed Agreement will be identical to the content of the Agreement which expires on 20 February 2009. (6) The renewal of the Agreement should be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The renewal for an additional period of five years of the Agreement on cooperation in science and technology between the European Community and the Government of the Russian Federation is hereby approved on behalf of the Community. Article 2 The President of the Council shall, acting on behalf of the Community and in accordance with Article 12 of the Agreement, give notification to the Government of the Russian Federation that the Community has completed its internal procedures necessary for the entry into force of the renewed Agreement (4). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 March 2009. For the Council The President P. BENDL (1) Opinion delivered on 3 February 2009. (Not yet published in the Official Journal). (2) OJ L 299, 28.11.2000, p. 14. (3) OJ L 299, 18.11.2003, p. 20. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.